Worden, J.
George Jones, Samuel Jones and Buchanan Wiley were indicted jointly for aiding one James Peck, a prisoner confined in the jail of Decatur county, Indiana, on a charge of larceny, to escape from said prison.
Samuel Jones and Buchanan Wiley were put upon trial for the offence, before the court, without a jury, and upon such trial were convicted.
The case is before us on the evidence, the only question being whether that is sufficient to sustain the finding. Upon a careful examination of the evidence, we are of opinion that it reasonably sustains the finding, and that the judgment must be affirmed.
The judgment below is affirmed, with costs.